Citation Nr: 1328680
Decision Date: 09/09/13	Archive Date: 09/24/13

DOCKET NO. 12-16 928       ^	)        DATE SEP 09 2013

On appeal from the Department of Veterans Affairs Regional Office in Manila, the Republic of the
Philippines

THE ISSUES

1. Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine, currently rated 40 percent.

2. Entitlement to an increased rating for bilateral hearing loss, to include whether the reduction from 30 to 20 percent effective December 29, 2011 was proper.

3. Entitlement to an increased rating for L5 radiculopathy of the right lower extremity, currently rated 10 percent.

4. Entitlement to a compensable rating for bilateral otitis media.

REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from April 1953 to September 1981.

This matter comes before the Board of Veterans1 Appeals (Board) from a July 2010 rating decision of the Manila, Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA) that, denied a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine; denied a rating in excess of 10 percent for L5 radiculopathy of the right lower extremity; denied a compensable rating for bilateral otitis media; denied a rating in excess of 30 percent for bilateral hearing loss; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. The Veteran expressed disagreement with those decisions. A June 2012 statement of the case reduced the rating for bilateral hearing loss from 30 percent to 20 percent, effective December 29, 2011; and granted a 40 percent rating for degenerative disc disease of the lumbosacral spine effective February 26, 2010.

A November 2012 rating decision denied service connection for diabetes mellitus and granted service connection for atherosclerotic heart disease due to exposure to herbicides and assigned a 10 percent rating effective June 26, 2011. At a personal hearing before the undersigned Veterans Law Judge at the RO in February 2013, the Veteran expressed disagreement with those decisions, asserting that he was entitled to a 30 percent rating for the heart disease. A transcript of the proceeding is in the Veteran's virtual VA file. At the hearing, the Veteran submitted additional

-2-

evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).

A March 2013 rating decision granted service connection for diabetes mellitus due to exposure to herbicides and assigned a 20 percent rating effective January 5, 2012; granted service connection for atrial fibrillation and assigned a 10 percent rating effective May 16, 2007; granted a 30 percent rating for atherosclerotic heart disease effective May 16, 2007; and granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities effective February 26, 2010. Those allowances are considered a full grant of the benefit sought. Therefore, those matters are no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1. On February 6, 2013, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran in testimony during a personal hearing that a withdrawal of the appeal on the issue of entitlement to an increased rating for degenerative disc disease of the lumbosacral spine was requested.

2. On February 6, 2013, prior to the promulgation of a decision in the appeal, the Board was informed by the Veteran in testimony during a personal hearing that a withdrawal of the appeal on the issue of entitlement to a compensable rating for bilateral otitis media was requested.

3. At the time of the June 2012 RO decision that reduced the Veteran's rating for bilateral hearing loss from 30 percent to 20 percent effective December 29, 2011,
the 30 percent rating had been in effect for more than five years and was done without consideration of the appropriate procedural due process requirements.

4. During the course of the Veteran's appeal, his service-connected L5 radiculopathy of the right lower extremity has resulted in symptoms compatible with no more than mild incomplete paralysis.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for degenerative disc disease of the lumbosacral spine by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §20.204(2012).

2. The criteria for withdrawal of an appeal of the issue of entitlement to a compensable rating for bilateral otitis media have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3. The June 2012 RO statement of the case that reduced the Veteran's rating for service-connected bilateral hearing loss from 30 percent to 20 percent, effective December 29, 2011, was not proper, and the criteria for restoration of the 30 percent rating are met. 38 C.F.R. §§ 3.105(e), 3.344 (2012).

4. The criteria for a disability rating in excess of 10 percent for L5 radiculopathy of the right lower extremity have not been met during the appeal period. 38 C.F.R.
§§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8521 (2012).

-4-

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. §20.204(2012).

The appellant testified at his February 2013 hearing before the undersigned Veterans Law Judge that he wanted to withdraw his appeal on the issues issue of entitlement to increased ratings for degenerative disc disease of the lumbosacral spine and bilateral otitis media. There remain no allegations of errors of fact or law for appellate consideration on these matters. Accordingly, the Board does not have jurisdiction to review the appeal on those issues and they are dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice. Shinseki v. Sanders, 129 S.Ct. 1696(2009).

-5-

With regard to the claim for an increased rating, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Specifically, the Veteran was notified appropriately in letters dated in June 2010 and February 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2012 statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained examinations with respect to the claim on appeal that include opinions and

-6-

information necessary to rate the Veteran's condition relevant to the rating criteria for the disability. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Reduction

In a November 2005 rating decision, service-connection for bilateral hearing loss was granted and a 30 percent rating was assigned effective May 11, 2005.

In February 2010, a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability was accepted as a requested for higher rating for the Veteran's bilateral hearing loss. At that time, the Veteran's combined disability rating was 60 percent from March 12, 2007.

On June 22, 2010, the Veteran underwent a VA audiological examination.

A July 2010 rating decision continued the 30 percent rating for the Veteran's bilateral hearing loss, noting that although improvement was demonstrated, the 30 percent rating had been in effect for five years and sustained improvement had not been definitively established.

On December 29, 2011, the Veteran underwent another VA audiological examination.

In the June 2012 statement of the case, the rating for the Veteran's bilateral hearing loss was reduced from 30 percent to 20 percent, effective December 29, 2011. That statement of the case also granted a higher 40 percent rating for degenerative disc disease of the lumbosacral spine, effective February 26, 2010. Thus, the Veteran's combined rating was 70 percent from February 26, 2010 and then it was reduced to 60 percent effective December 29, 2011. In the statement of the case, the RO stated that since the new rating would not result in a reduction or discontinuance of

-7-

compensation payment currently being made, due process pursuant to 38 CFR 3.105(e) was not required. The Board disagrees.

Where a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. 38 C.F.R. § 3.105(e) (2012).

In addition, the 30 percent rating for bilateral hearing loss was in effect for more than five years. As a result, the provisions of 38 C.F.R. § 3.344 regarding stabilization of disability ratings are specifically applicable in this appeal. 38 C.F.R. § 3.344(c) (2012). The rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a) (2012). The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence. Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Board must (1) review the entire record of examinations and medical and industrial history to ascertain whether the examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce a rating for a disability which is subject to periodic improvement on one examination except in cases where all the evidence clearly

-8-

warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life. Brown v. Brown, 5 Vet. App. 413 (1993). Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ah initio because the reduction was not in accordance with the procedural requirements. Greyzck v. West, 12 Vet. App. 288 (1999).

It appears that the procedural requirements have not been met in this case. Specifically, when the RO reduced the rating for bilateral hearing loss in the June 2012 statement of the case, the lower rating resulted in a reduction of compensation payable in conjunction with the RO's grant of a higher rating for degenerative disc disease of the lumbosacral spine. Based on the RO's decision to assign a higher rating for degenerative disc disease of the lumbosacral spine effective from February 26, 2010, the Veteran was assigned a combined 70 percent rating also from February 26, 2010. Then, due to the reduction in the Veteran's bilateral hearing loss, the combined rating was reduced to 60 percent effective from December 29, 2011. The Board finds that constitutes a reduction in the current compensation, even though the RO concluded otherwise. Therefore, a rating proposing severance should have been prepared setting forth all material facts and reasons. 38 C.F.R. § 3.105(e) (2012). In this case, the evidence of record does not show that a proposed reduction of the rating for the Veteran's bilateral hearing loss was issued. Moreover, there was no discussion of the provisions of 38 C.F.R. § 3.344 or whether there was an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413 (1993). In summary, it does not appear that the reduction complied with 38 C.F.R. § 3.344.

Decisions by the RO or the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void at their inception. Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. Brown, 5 Vet. App. 413 (1993); Hayes v. Brown, 9 Vet. App. 67 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio).

-9-

Since the statement of the case that accomplished the reduction of the Veteran's bilateral hearing loss did not apply the provisions of 38 C.F.R. § 3.105 and 38 C.F.R. § 3.344, the Board finds that the failure to meet the procedural requirements for reduction renders the reduction void. The appropriate remedy is the restoration of the disability rating effective on the date of the reduction. Hayes v. Brown, 9 Vet. App. 67 (1996) (improper reduction reinstated effective date of reduction).

Accordingly, the Board finds that restoration of the 30 percent rating for bilateral hearing loss, effective December 29, 2011 is warranted. The Board has resolved reasonable doubt in favor of the claimant in making this decision. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Since the Veteran has alleged that his hearing loss is more severely disabling than the 30 percent rating that had been in effect, the issue of entitlement to a higher rating will be addressed in the remand below.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2012). The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2,4.41 (2012). Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present. 38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical

-10-

history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31 (1999).

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 1 Vet. App. 55 (1994). However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim. When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two rating is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012). After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2012). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected L5 radiculopathy is currently rated 10 percent pursuant to Diagnostic Code 8521. In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2012). When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a (2012). The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. 38 C.F.R. § 4.124a (2012). The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. 38 C.F.R. §§ 4.2, 4.6 (2012).

-11-

Under Diagnostic Codes 8521, 8621, and 8721 (paralysis, neuritis and neuralgia of the external popliteal nerve (common peroneal), respectively), disability ratings of 10 percent, 20 percent and 30 percent are assigned for incomplete paralysis of the external popliteal nerve that is mild, moderate, or severe in degree, respectively. A 40 percent rating is assigned for complete paralysis of the external popliteal nerve, and contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes. 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2012). Diagnostic Codes 8621 and 8721 address the criteria for rating neuritis and neuralgia of the nerve, respectively and the criteria are consistent with those for rating degrees of paralysis as set forth above. 38 C.F.R. § 4.124a, Diagnostic Codes 8621, 8721 (2012).

The Board finds that the evidence of record does not support the assignment of a rating in excess of 10 percent for neurological manifestations of the L5 radiculopathy of the right lower extremity because the severity of the disability as demonstrated upon clinical evaluation most nearly approximates a degree of disability that would be characterized as mild rather than moderate. The Veteran has complained of radicular symptoms in the right lower extremity. EMG studies in April 2007 and April 2008 have confirmed the presence of neurological manifestations. However, clinical evaluation on VA examination in November 2011 showed only mild impairment of the external popliteal nerve and no symptoms related to the Veteran's feet. Therefore, the Board finds that the Veteran's neurological impairment associated with the L5 radiculopathy of the right lower extremity does not more nearly approximate the criteria for moderate disability. Because there is no indication of organic changes to the leg and no more than sensory involvement, the Board finds that the disability should be rated as no more than mildly disabling.

The Board finds that the preponderance of the evidence is against the claim for an increased rating for L5 radiculopathy of the right lower extremity, and the claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

-12-

ORDER

The appeal of the issue of entitlement to an increased rating for degenerative disc disease of the lumbosacral spine is dismissed.

The appeal of the issue of entitlement to a compensable rating for bilateral otitis media is dismissed.

Restoration of a 30 percent disability rating for service-connected bilateral hearing loss, effective December 29, 2011, is granted.

An increased rating for L5 radiculopathy of the right lower extremity is denied.

REMAND

The Veteran has asserted that his bilateral hearing loss disability is more severely disabling than the current 30 percent rating. The RO reduced the Veteran's rating from 30 percent to 20 percent based on improvement clinically demonstrated upon VA audiological evaluations in June 2010 and December 2011. At his personal hearing before the undersigned Veterans Law Judge in February 2013, the Veteran asserted that the hearing tests were inadequate and that his hearing had not improved, but worsened.

Consequently, the Board finds that the medical evidence is not sufficient upon which to decide this aspect of the claim. Therefore, the Board concludes that another VA examination is warranted. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002): 38 C.F.R. § 3.159(c)(4) (2012). The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim. 38 C.F.R. § 3.655 (2012).

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive

- 13-

possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). Expedited handling is requested.

1. Obtain VA medical records pertaining to treatment or evaluation of the Veteran's bilateral hearing loss from June 2010 to the present and associate them with the claims file.

2. Schedule the Veteran for a VA audiological examination to ascertain the current severity of his bilateral hearing loss. The examiner must review the claim file and must note that review in the report. The indicated findings must be specified in decibels at the 500, 1000, 2000, 3000, and 4000 Hertz levels, and speech discrimination ability using the Maryland CNC word list must be indicated for each ear. A copy of the examination report should be associated with the claims file.

3. Then readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans

- 14-

Claims for additional development or other appropriate action must he handled in an expeditious manner. 38 U.S.C.A. §§ 5109B. 7112 (West Supp. 2012).

Harvey P. Roberts 
Veterans Law Judge. Board of Veterans* Appeals

- 15-



